Citation Nr: 1336140	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  06-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chemical hepatitis, claimed as due to herbicide exposure. 

2. Entitlement to service connection for gastroesophageal reflux disease, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan, that denied the benefits sought on appeal. 

The Veteran testified at a November 2008 Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.

The Board remanded the Veteran's appeal in February 2009, July 2011, and November 2012, and these claims therefore now return before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a further remand is required in this case, as all requested development has not been completed.

In the most recent remand in November 2012, the RO was instructed to provide the Veteran with a VA examination for both of these claims, with an opinion from the examiner as to whether or not each disorder was at least as likely as not etiologically related to service or any incident therein, including chemical exposure.  The Veteran was provided with examinations in December 2012, which indicated that the Veteran's disabilities were not related to herbicide exposure in service, but did not discuss whether these disabilities might be directly related to service.  As such, the RO, in a deferred rating decision dated January 2013, requested a further opinion as to whether these disabilities were directly related to service, noting that only the issue of service connection based on herbicide exposure had been addressed.  A further opinion was obtained from the examiner in January 2013, however, this opinion also fails to address the question of direct service connection for either of these disabilities.  In providing the opinion, on the examination form the examiner specifically checked a box which indicated that the claimed conditions were not secondary to any service connected condition, and the examiner continued to discuss the issue of whether these disabilities were related to herbicide exposure, not address direct service connection for either of these issues.

A Remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

The Board is not pleased to be undertaking a fourth remand in this case, and does not issue a further remand lightly.  However, the Veteran is entitled to a VA examination which discusses all possible etiologies of the Veteran's claimed disabilities, and for the Board to attempt to issue a decision in case without all requested development having been completed would be an injustice to the Veteran.  As such, the Board will attempt once again to remand this claim for comprehensive examinations that address all theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for the appropriate VA examinations in support of his claims of entitlement to service connection for chemical hepatitis and gastroesophageal reflux disease.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and reviewed by the examiner(s) in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review. 

Following a thorough evaluation, the examiner should indicate the precise current nature of the Veteran's claimed chemical hepatitis and gastroesophageal reflux disease, to include any gastrointestinal disability found. For each diagnosed disorder, the examiner should provide an opinion as to whether or not each disorder is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service or any incident therein, including chemical exposure.  The examiner must address not only the question of whether these disabilities are related to herbicide exposure, but whether they may be directly related to service.  The examiner must comment on the Veteran's prior elevated liver function tests in offering an opinion as to what sort, if any, hepatitis the Veteran currently has.  If further testing is needed to determine whether the Veteran has hepatitis, that testing must be undertaken.

The examination report should include a complete rationale for all opinions expressed. 

2. When the requested development has been completed, the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
                             A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


